Citation Nr: 1312056	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection a low back disability. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and from March 1979 to July 1995. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  

This issue was before the Board in March 2011 when it was remanded for a Travel Board hearing.  The Veteran was scheduled for such hearing in August 2011; he failed to report for the hearing and has not requested that the hearing be rescheduled. 

This case was again before the Board in November 2011 when it was remanded for additional development.  The case is now ready for disposition.


FINDING OF FACT

Any back injury in service was acute and resolved with no residual disability at the time of separation; arthritis of the lumbar spine was not manifested in the first post-service year; and, the Veteran's current back disability is not etiologically related to his service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service, and service incurrence or aggravation of arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the service connection issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in January 2008.  Nothing more was required. 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all necessary development has been accomplished to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/Appeals Management Center (AMC) has obtained the Veteran's STRs and pertinent, available VA outpatient treatment records, which have been placed in the physical claims file.  The Veteran has also submitted his own private treatment records.  

Next, a VA examination with respect to the Veteran's back disability obtained in January 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion in this case are more than adequate, as they are predicated on a full reading of the STRs, private and VA medical records, and the Veteran's own statements.  The examiner provided a nexus opinion with rationale based on this review, an interview of the Veteran, and the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

In addition, the Veteran failed to report for a travel Board hearing scheduled in August 2011.  He failed to show good cause for this failure to appear and has not requested that the hearing be rescheduled. 

It is noted that the Board remanded this appeal in November 2011 for further development.  The RO/AMC was instructed to attempt to acquire specified private treatment records, as well as to afford the Veteran a VA examination if such records were obtained.  The Board is satisfied there was substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  While the AMC sent a letter to the Veteran in November 2011 requesting authorization to obtain his private treatment records, he did not respond to this request.  Therefore, no additional VA examination was scheduled.  Nevertheless, the Board is satisfied that the RO/AMC has taken sufficient steps to fulfill the Remand requirements, even though such efforts were unavailing.  In making this determination, it should be emphasized that the Veteran has an obligation to cooperate in the development of his claim, and a failure to do so may adversely affect the final disposition.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a "one-way street").

Accordingly, the Board finds that the November 2011 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria - Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the criteria for service connection discussed above, service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he incurred his current low back disability during active service. 

A review of the Veteran's STRs show that he was seen in May 1981 with complaints of low back pain for a week after heavy lifting.  Examination revealed limited flexion due to pain.  The impression was strain.  In April 1985 the Veteran was involved in a motor vehicle accident.  His complaints included back pain.  Examination revealed bilateral paraspinal pain in the low back.  The diagnosis was soft tissue injury post-motor vehicle accident.  In April 1994, the Veteran complained of periodic back pain for the past year without radiation.  Examination revealed full range of motion.  The assessment was low back pain.  In a September 1994 report of medical history, the Veteran denied recurrent back pain.  A September 1994 Transfer Fleet Reserve examination report notes that clinical evaluation of the spine was normal.  

Following service, an August 1995 claim seeking service connection for various disabilities is silent for any complaints of a low back disability related to service.  A contemporaneous general medical examination indicated that the Veteran had a full range of motion of the lower spine.  No musculoskeletal abnormalities were observed.

Treatment reports from Dr. MS show that the Veteran was seen in February 2003 with various complaints, including low back pain.  He was prescribed pain medication.  No reference was made to his active service in those earlier records.  He was involved in a motor vehicle accident in October 2005 and continued to be seen for low back complaints.  At that time, he noted that he had suffered injuries to his head, neck, and back during his active service.  He specifically indicated that he had had a problem with chronic pain of the upper neck since that in service injury.  He made no reference to experiencing chronic low back pain since service.  

Treatment reports from Dr. DP dated from October 2005 note the Veteran's ongoing complaints of low back pain and treatment for a herniated disc in the low back.

The Veteran submitted the instant claim for service connection in July 2007.  He maintained that his current constant back pain was related to his work as a load master in service.  In a February 2008 notice of disagreement, the Veteran maintained that his current low back disability was related to his treatment for back pain in service in 1981, 1985 and 1994. 

A January 2008 VA examination report indicates that the Veteran reported having low back problems since his military service.  He endorsed symptoms of decreased motion, stiffness, weakness, spasms and pain.  A full examination of the spine was conducted.  Diagnosis was facet arthralgia lumbosacral spine.  After reviewing the claims file, performing a physical examination, and interviewing the Veteran, the examiner opined that it is less likely than not that current facet arthralgia is related to the Veteran's the military service.  The examiner noted that the Veteran was treated for intermittent strain, not arthritis, in service.  The examiner also noted that there was no chronicity of problems established in service, and no documented post-service treatment until 10 years after service.

In support of his assertion of having chronic back problems since service discharge, the Veteran submitted authorization and consent forms for medical records from his family practitioner, Dr. DP, for the time frame from 1995 to the present.  The RO duly requested records from Dr. DP but only received records dated from October 2005.  The Veteran was not informed of such. Rather, in its September 2008 statement of the case, the RO misinformed the Veteran that records from Dr. DP from 1995 to the present had been obtained and considered.  Therefore, in November 2011, the Veteran was informed that Dr. DP did not send records with treatment dates prior to October 2005.  He was asked to provide those records himself or provide a release for such records.  He did not respond.

Similarly, the Veteran submitted an authorization and consent form for medical records from Dr. MS for treatment of his low back from 2003 to the present.  The RO requested records from Dr. MS and received records dated from February 2003.  However, a review of the February 2003 record indicates that the Veteran was being seen for a follow-up visit regarding his chronic back pain.  Such suggests that the Veteran had been seen prior to February 2003 for complaints of low back pain.  In November 2011, the Veteran was informed that Dr. MS did not send records prior to February 2003.  He was asked to provide those records himself or provide a release for such records.  He did not respond.

Upon review of the evidence, the Board notes that although the Veteran was treated for low back strain on several occasions in service (as noted above), no residual back disability was noted in subsequent STRs, to include a September 1994 Transfer Fleet Reserve examination report less than a year prior to separation.  In September 1994 the Veteran also denied experiencing recurrent back pain.  The VA examiner concluded that the STRs showed no evidence of a chronic low back disability.  Therefore, it cannot be said that a chronic back disorder was shown during service.

In addition, the record does not contain any evidence that arthritis was manifested in the Veteran's first post-service year.  In fact, the Veteran did not mention any back problems when he submitted his first claim for service connection in 1995, one month after separation.  
Regarding the etiology of the Veteran's recent back disability, the 2008 VA medical opinion is clearly against the Veteran's claim.  The VA physician opined that the Veteran's current disability (diagnosed as facet arthralgia) was not related to his military service, to include his complaints of back pain noted therein.  There is no competent (medical) opinion of record to the contrary. 

The Veteran believes that his current back disability was caused by his active service.  His primary assertion is that his back disability is the result of the daily stresses and strains of working as a load master.

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran is certainly competent to relate that he experienced back pain in service, which is also acknowledged to be documented in the service treatment records.  He equally competent to recount experiencing back pain following certain lifting activities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, as to the specific issue in this case, relating the Veteran's current back problem to his active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson.  An opinion of this nature requires a level of medical education and training that the Veteran does not possesses.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Indeed, as discussed, a VA examiner has duly considered the Veteran's assertions and concluded that a relationship between his current back disorder and active service does not exist.

The Veteran's assertion of experiencing chronic low back symptomatology since service is also impaired.  First, as noted, he made no complaints of back pain at the time of his service discharge examination.  There was also no reference to back pain at the time of the October 1995 VA examination.  Had he been experiencing back pain at that time, as he says now, then it would have been inherently logical to report those symptoms.  He was aware of the claims process and was undergoing an examination to address disabilities that he was experiencing at time.  Moreover, and of significant import, the Veteran clearly had the opportunity to report a history of chronic low back pain in October 2005 (as he did with respect to his neck) but made no such report.  This is significant and weighs heavily against the Veteran's current assertions.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Buczynski v. Shinseki, 24 Vet. App. 221, 224   (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection a low back disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


